Exhibit 10.11

 

   News Corporation 2013 Long-Term Incentive Plan    (Stock)

RESTRICTED SHARE UNIT TERMS AND CONDITIONS NOTICE

 

Award of Restricted Share Units   

News Corporation, a Delaware corporation (“News Corp”), has awarded you the
number of restricted share units (“RSUs”) relating to shares of its Class A
Common Stock, par value $0.01 per share (the “NWSA Shares”), as set forth in
your Summary of RSU Award (collectively, the “RSU Award”). The terms and
conditions of the RSU Award are set forth in this RSU Terms and Conditions
Notice, including any terms and conditions applicable to your country set forth
in Appendix A attached hereto and incorporated by reference herein
(collectively, this “RSU Terms and Conditions Notice”) and in the News
Corporation 2013 Long-Term Incentive Plan, as amended and restated (the “2013
LTIP”).

 

The terms of the 2013 LTIP are incorporated herein by reference. All capitalized
terms that are not defined in this RSU Terms and Conditions Notice have the
meaning set forth in the 2013 LTIP. By accepting the RSU Award, you agree to all
of the terms and conditions described in this RSU Terms and Conditions Notice
(including in Appendix A attached hereto) and in the 2013 LTIP. You acknowledge
that you have carefully reviewed the 2013 LTIP and agree that the terms of the
2013 LTIP will control in the case of any conflict between this RSU Terms and
Conditions Notice and the 2013 LTIP.

 

Subject to the terms and conditions set forth herein, RSUs represent the
potential to receive, at the end of the applicable vesting period, a number of
NWSA Shares (the “RSU Program”).

 

The NWSA Shares that you receive, if any, will be fully vested and may be
immediately available for sale, subject to News Corp’s Insider Trading and
Confidentiality Policy.

 

Conversion of Restricted Share Units   

Unless otherwise provided in this RSU Terms and Conditions Notice, your RSUs
will convert to NWSA Shares according to the vesting schedule set forth in the
RSU Award; provided that you remain employed by News Corp from the date of the
RSU Award through the relevant vesting dates, as set forth in the Summary of RSU
Award and with the exceptions set forth below.

 

As soon as is reasonably practicable following the vesting date set forth in the
Summary of RSU Award (but in no event beyond December 31 of the calendar year in
which the applicable vesting date occurs), the NWSA Shares payable with respect
to the vested RSUs will be issued and evidenced in such manner as the Committee
in its discretion shall deem appropriate, including, without limitation,
book-entry, registration or issuance of one or more stock certificates. Upon
issuance, your RSUs shall be extinguished and such RSUs will no longer be
considered to be held by you for any purpose.

 

Withholding Taxes   

You agree, as a condition of the RSU Award, that you will make acceptable
arrangements to pay any withholding or other taxes (including, without
limitation, social security contributions or social taxes, if applicable) that
may be due as a result of granting or vesting of your RSUs or your acquisition
of NWSA Shares relating to the RSU Award. In the event that News Corp or any
Affiliate, as the case may be, determines that any applicable Federal, state,
provincial, local or foreign tax or withholding payment (including, without
limitation, social security contributions or social taxes, if applicable) is
required relating to the RSU Award or acquisition of NWSA Shares related
thereto, News Corp, or any Affiliate, as the case may be, will have the right
to: (i) require that you arrange to make such payments to News Corp or any
Affiliate; (ii) withhold such amounts from other payments due to you from News
Corp or any Affiliate; or (iii) allow for the surrender of the number of NWSA
Shares relating to the RSU Award in an amount equal to the withholding or other
taxes due (for this purpose, surrendered NWSA Shares will be valued using the
closing price of the NWSA Shares on the NASDAQ Global Select Market or other
principal stock exchange on which the NWSA Shares are listed on the trading

 

 

RSU Terms and Conditions Notice    1



--------------------------------------------------------------------------------

    

date immediately prior to the vesting date); provided that the NWSA Shares so
withheld will have an aggregate Fair Market Value not exceeding the minimum
amount of tax required to be withheld by applicable law.

 

Employment with News Corp or an Affiliate   

Except as provided herein, your eligibility to receive NWSA Shares is subject to
the condition that you remain employed by News Corp or an Affiliate from the
date hereof through the date on which the RSUs vest, subject to the terms of
your RSU Award and with the exceptions set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated before your RSUs vest, you shall forfeit your RSU Award and neither
you, nor your beneficiary or estate, shall be entitled to receive any payment
under your RSU Award.

 

In the event your employment is terminated due to your Retirement or Permanent
Disability before your RSUs vest, your RSUs shall continue to vest, to the
extent not already vested, for a period of three years following such
termination. At the end of the three-year period, you shall forfeit any
remaining unvested RSUs and neither you, nor your beneficiary or estate, shall
be entitled to receive any payment under your RSU Award.

 

In the event of your death, RSUs not previously vested shall immediately become
vested.

 

In the event that your employment during the applicable vesting period transfers
from one business group, including corporate groups, which participates in the
RSU Program to another business group that also participates in the RSU Program,
you will remain eligible to receive payment under your RSU Award.

 

If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your RSU Award as it deems appropriate. All determinations that
the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all RSU awards in the same manner.

 

Leaves of Absence   

For purposes of the RSU Award, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by News Corp or an
Affiliate in writing, if the terms of such leave provide for continued Service
crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating three months after the
commencement of such leave, unless your right to return to active work is
guaranteed by law or by a contract. Your Service terminates in any event when
the approved leave ends unless you immediately return to active employee work.

 

The Committee shall determine, in its sole discretion, which leaves shall count
for this purpose, and when your Service terminates for all purposes under the
2013 LTIP.

 

Current Market Price of Class A Common Stock   

You can at any time find out the current market price of NWSA Shares on NASDAQ
at http://www.nasdaq.com/quotes by using the code “NWSA.” Also, News Corp
undertakes to provide you the current market price of NWSA Shares on NASDAQ
within a reasonable period of you making such a request by email to
EquityPlanAdmin@newscorp.com.

 

 

RSU Terms and Conditions Notice    2



--------------------------------------------------------------------------------

No Vested Right in Future Awards   

Participant acknowledges and agrees (by accepting the RSU Award and receiving
this RSU Terms and Conditions Notice) that the eligibility to receive RSUs is
made on a fully discretionary basis by the Committee and that the RSU Award does
not lead to a vested right to receive any NWSA Shares, any additional RSUs or
any other equity incentive awards in the future.

 

Further, the RSU Award set forth in the Summary of RSU Award constitutes a
non-recurring benefit and the terms of this RSU Terms and Conditions Notice are
only applicable to the RSU Award distributed subject to this RSU Terms and
Conditions Notice.

 

Employment Agreements   

This RSU Terms and Conditions Notice shall not be applied or interpreted in a
manner which would decrease the rights held by, or the payments owing to, you
under any employment agreement with News Corp or any Affiliate and, if there is
any conflict between the terms of such employment agreement and the terms
hereof, the employment agreement shall control, except with respect to the
forfeiture and recoupment provisions set forth below which shall control.

 

Forfeiture; Recoupment   

Notwithstanding anything to the contrary in this RSU Terms and Conditions
Notice, Participant acknowledges and agrees that the Committee shall have the
right to cause Participant to forfeit any gain realized by Participant with
respect to the RSU Award, as the Committee in its discretion shall determine, on
account of actions taken by, or failed to be taken by, Participant in violation
or breach of or in conflict with any (i) employment agreement, (ii)
non-competition agreement, (iii) agreement prohibiting solicitation of employees
or clients of News Corp or any Affiliate, (iv) confidentiality obligation with
respect to News Corp or any Affiliate, (v) News Corp policy or procedure
including, without limitation, News Corp’s Standards of Business Conduct, (vi)
other agreement or (vii) any other obligation of Participant to News Corp or any
Affiliate.

 

Confidentiality   

You acknowledge that you have read and understand News Corp’s policies on
confidentiality as set forth in the News Corp Standards of Business Conduct and
the News Corp Insider Trading and Confidentiality Policy (collectively, the
“Confidentiality Policies”) and hereby agree that during the course of your
employment with News Corp or any Affiliate and any time after your employment
with News Corp or any Affiliate is terminated, you will continue to abide by the
terms of the Confidentiality Policies, including with respect to any materials
or information you receive in connection with your RSU Award.

 

Retention and Other Rights   

The RSU Award does not give you the right to be retained or employed by News
Corp or any Affiliate in any capacity for any given period or upon any specific
terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to the RSU Award as a result of that
termination or from the loss or diminution in value of such rights.

 

Stockholder Rights   

You, your estate and your heirs do not have any of the rights of a stockholder
of News Corp, including, without limitation, any right to receive dividends
declared or paid on the NWSA Shares, unless and until any RSUs are paid out into
NWSA Shares and a certificate for such NWSA Shares has been issued or an
appropriate book entry has been made.

 

 

RSU Terms and Conditions Notice    3



--------------------------------------------------------------------------------

RSU Award Transferability   

Your RSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your RSUs be made subject to execution, attachment or similar process.

 

Applicable Law and Forum   

This RSU Terms and Conditions Notice will be interpreted and enforced under the
laws of the State of New York.

 

By accepting the RSU Award, you expressly consent to the exclusive jurisdiction
of the federal or state courts serving New York, New York for all lawsuits and
actions arising out of or relating to this RSU Terms and Conditions Notice, and
you expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

Severability   

In the event that any provision of this RSU Terms and Conditions Notice shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this RSU Terms and Conditions Notice, and this RSU
Terms and Conditions Notice shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

Data Privacy   

News Corp and its Affiliates may collect, hold, use and process personal data
about you in order to administer the 2013 LTIP. Such data includes, but are not
limited to, the information about you contained in the Summary of RSU Award,
other personal and financial data about you, such as your Social Security or tax
identification number, equity grant number, home address, business address and
other contact information, payroll information and any other information that
might be deemed appropriate by News Corp and its Affiliates to facilitate the
administration of the 2013 LTIP (collectively, “Personal Data”).

 

News Corp and its Affiliates will use reasonable administrative, technical and
physical measures to safeguard your Personal Data in its possession against
loss, theft and unauthorized use, disclosure or modification. News Corp and its
Affiliates will retain Personal Data for no longer than is necessary for sound
business and record retention purposes. You have a right to access your Personal
Data and a right to ask for the correction or deletion of any inaccurate data
held by News Corp and its Affiliates concerning yourself. If you wish to
exercise those rights, please contact your local Human Resources representative
and the News Corp Equity Plans Group.

 

News Corp and its Affiliates may make your Personal Data available to other
parties, such as accountants, auditors, lawyers and other outside professional
advisors, and to service providers that assist News Corp and its Affiliates in
the administration of the 2013 LTIP (collectively, “Service Providers”). News
Corp and its Affiliates take steps to ensure that Service Providers protect the
confidentiality and security of your Personal Data.

 

By accepting the RSU Award, you freely give unambiguous consent to News Corp and
its Affiliates to collect, hold, use and process your Personal Data and to make
your Personal Data available to Service Providers for the purpose of
administering the 2013 LTIP on the terms set out above. The processing for such
administration is governed by your Fidelity Stock Plan Services Participant
Agreement, and agreements between News Corp and such Service Providers.

 

 

RSU Terms and Conditions Notice    4



--------------------------------------------------------------------------------

Special Non-U.S. Terms and Conditions   

Notwithstanding any provisions in this RSU Terms and Conditions Notice, the RSU
Award shall be subject to any special terms and conditions applicable to your
country set forth in Appendix A attached hereto, which constitutes part of this
PSU Terms and Conditions Notice. Moreover, if you relocate to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to you, to the extent News Corp determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. You agree that the terms and conditions set forth in
Appendix A will control in the case of any conflict between the body of this RSU
Terms and Conditions Notice and Appendix A.

 

Consent to Electronic Delivery   

News Corp may choose to deliver certain statutory materials relating to the 2013
LTIP in electronic form. By accepting the RSU Award, you agree that News Corp
and its Affiliates may deliver the 2013 LTIP, the 2013 LTIP prospectus, News
Corp’s annual report on Form 10-K and any related documents to you in an
electronic format. If, at any time, you would prefer to receive paper copies of
any such documents that you are entitled to receive, News Corp would be pleased
to provide paper copies. Please contact the News Corp Equity Plans Group at
EquityPlanAdmin@newscorp.com to request paper copies of these documents.

 

2013 LTIP Materials   

Copies of the 2013 LTIP, the 2013 LTIP prospectus and News Corp’s annual report
on Form 10-K are available on the Fidelity Stock Plan Services website at
www.netbenefits.com.

 

Section 409A   

It is intended that this RSU Terms and Conditions Notice comply with Section
409A of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this RSU Terms and Conditions Notice will be interpreted and
administered to be in compliance with Section 409A of the Code. To the extent
that News Corp determines that you would be subject to the additional taxes or
penalties imposed on certain nonqualified deferred compensation plans pursuant
to Section 409A of the Code as a result of any provision of this RSU Terms and
Conditions Notice, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional taxes or penalties. The nature
of any such amendment shall be finally determined by News Corp.

 

Notwithstanding anything to the contrary in this RSU Terms and Conditions Notice
or the 2013 LTIP, to the extent required to avoid accelerated taxation and
penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to the RSU Award
during the six-month period immediately following your “separation from service”
within the meaning of Section 409A of the Code (a “Separation from Service”)
will instead be paid on the first payroll date after the six-month anniversary
of your Separation from Service (or your death, if earlier). Notwithstanding
anything to the contrary in this RSU Terms and Conditions Notice, for purposes
of any provision of this RSU Terms and Conditions Notice providing for the
settlement of any NWSA Shares upon or following a termination of employment or a
termination of Service that are considered “deferred compensation” under Section
409A of the Code, references to your “termination of employment” or “termination
of Service” (and corollary terms) with News Corp or any Affiliate shall be
construed to refer to your Separation from Service.

 

 

RSU Terms and Conditions Notice    5